IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 00-20554

                             Conference Calendar


UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                   versus

JESUS VASQUEZ-INIGEZ
                                                  Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                       USDC No. H-00-CR-57-1

                              October 10, 2001

                       ON PETITION FOR REHEARING


Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.*

     Vasquez-Inigez filed a petition for a panel rehearing of our

opinion   affirming    his     conviction   for     illegal   reentry    after

deportation, arguing that his sentence was improperly enhanced

based upon his prior conviction for driving while intoxicated.

     Vasquez-Inigez’s offense level was increased by 16 levels

because   his   previous     conviction   was   considered    an   aggravated

felony, based upon a previous decision of this Court that was later

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
withdrawn. After the parties had submitted their briefs but before

we affirmed Vasquez-Inigez’s conviction, this Court held in United

States v. Chapa-Garza1 that driving while intoxicated is not an

aggravated    felony   under   Section   2L1.2(b).2   Accordingly,   his

petition for rehearing is GRANTED, his sentence is VACATED, and his

case is REMANDED for sentencing in accordance with Chapa-Garza.




     1
         243 F.3d 921 (5th Cir. 2001).
     2
         Id. at 927.